OPINION — AG — (1) COUNTY BOARDS OF EQUALIZATION HAVE THE AUTHORITY TO EQUALIZED, CORRECT AND ADJUST PROPERTY VALUATION EVEN WHERE THE CHANGE IN VALUATION RESULTS FROM A CHANGE IN THE CLASSIFICATION OF PROPERTY FOR A CERTAIN USE. (2) THE STATUTES SETTING FORTH THE POWER, AUTHORITY AND DUTIES OF THE COUNTY BOARDS OF EQUALIZATION ARE NOT UNCONSTITUTIONALLY VAGUE. (JURISDICTION, AUTHORITY) CITE: 68 O.S. 1979 Supp., 2457 [68-2457], 68 O.S. 1971 2459 [68-2459], ARTICLE X, SECTION 8, 68 O.S. 1975 Supp., 2427 [68-2427](B), 68 O.S. 1979 Supp., 2460 [68-2460] (JOHN F. PERCIVAL)  68 O.S. 2435 [68-2435](B)